DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . and in response to an Amendment/Request for Reconsideration dated April 26, 2022.  Claims 1-20 are pending.  All pending claims are examined.  


Response to Arguments
103 Art Rejection
Examiner finds Applicant’s arguments persuasive and the art rejections is withdrawn and the Applicant’s arguments are moot.

Allowable Subject Matter
Claims 1-20 are pending.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Koltnow, USP Pub. No. 20180053252
discloses “…offer 105 is distributed on a physical item such as a poster, or the like that includes a visual code such as a barcode, a QR code, a number to text, an email address to reply to, or the like. In another embodiment, offer 105 is received by the user's mobile device, e.g., via a beacon broadcast, WiFi broadcast, email, text, SMS, social media alert, app alert, or the like. In yet another embodiment, offer 105 is provided by an app on the user's mobile device that will present offer 105 once the mobile device is within a certain vicinity of the store providing the offer..”(Koltnow, para. 0059).
Regarding independent claim 1 which is illustrative of independent claims 8 and 15 the cited references taken either individually or in combination with other prior art of record fails to teach (emphasis added); 
1. (Previously Presented) A computer-implemented method, the method comprising: interacting with, via a mobile device of a user, a capturable code, wherein said interacting is performed by a capture capability of said mobile device, said capture capability selected from a group consisting of: a camera, a microphone, and a radio communication; 
automatically generating a text message on said mobile device in response to said interacting with said capturable code, the automatically generating of the text message comprising: 
automatically providing an address for said text message, said address for said text message being a credit account provider’s computer system; 
automatically incorporating a device identifier (device ID) with said text message; and 
automatically formatting said text message, said text message formatting comprising a request for a user identifier (user ID);
automatically presenting said text message on a display of said mobile device;
sending, via the mobile device, the text message to said credit account provider’s computer system;
receiving, at said credit account provider’s computer system, said text message; 
utilizing, at said credit account provider’s computer system, said text message to perform a search for a user specific information for said user; 
obtaining, at said credit account provider’s computer system, a result of said search, said result comprising said user specific information; 
prefilling, at said credit account provider’s computer system, a form with said user specific information to obtain a prepopulated form; 
accessing, at the mobile device, said prepopulated form; verifying, at the mobile device, the user specific information of said prepopulated form; 
providing, to said credit account provider’s computer system, said verification; 
performing, at said credit account provider’s computer system, a credit approval process; 
generating, at said credit account provider’s computer system and upon a successful credit approval, a new credit account; and
receiving, at the mobile device and from said credit account provider’s computer system, a new credit account in a ready-to-use format.

For these reasons, independent claim 1 is deemed to be allowable.  Accordingly, the prior rejections of claims 1-20 under 35 U.S.C. 103 have been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696